DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the co-pending application 16860617 received on 4/28/2020, a double patenting rejection has been presented below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16860617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated respectively by claims 1-20 of the copending application 16860617 (e.g. claim 1 of the present application is anticipated by claim 1 of the copending application and so on and so forth).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US Patent 10700752 B2).
In regards to claims 1 and 12, Jung et al. (US Patent 10700752 B2), a user equipment (UE), the UE comprising: a transmitter; a receiver; a memory (see the UE in figure 1 and the process of figure 11 carried out by the UE; the process reads on the memory); and a data processing system comprising one or more processors, wherein the UE is adapted to: based on measurements of reference signals transmitted by a serving base station (gNB) using a first transmit (TX) beam (see step 1150 the gNB transmitting the reference signal for beam measurement, step 1155 the UE measures the beam) determine whether a beam failure has occurred and as a direct result of determining that the beam failure has occurred, transmit to the serving gNB a beam failure message indicating that the UE has determined that the beam failure has occurred (see column 25, lines  65-67 the feedback, see column 26, lines 11-12; Measurement result of channel or link state with a corresponding eNB (quality, power, SNR, SINR, CQI, RSRP, RSRQ, . . . ) is less than or equal to a specified threshold; see column 25, lines 25-30; The beam feedback may be transmitted via an uplink control channel (e.g., PUCCH) or an uplink data channel (e.g., PUSCH). The beam feedback 
Note: from the present application specification paragraph 117 on page 22, the beam failure occurs when the measured reference signal quality is less than a threshold.  Thus the feedback in Jung implies an indication that the beam failure has occurred.
In regards to claims 2, Jung teaches, wherein the beam failure message is a preamble (see column 20, lines 45-49; The beam feedback may be a signal, which can be transmitted via an uplink control channel (e.g., PUCCH) or an uplink data channel (e.g., PUSCH), e.g., one or part of the following: UCI Multiplexing, MAC-CE, MAC PDU, Preamble, RRC-IE, RRC signal, and the like).
In regards to claim 3, Jung teaches, wherein transmitting the preamble comprises transmitting the preamble using a random access channel (RACH), and the preamble is not a handover preamble (see column 35, lines 30-36; a UE when a beam feedback method using an eNB shared reception interval of the embodiment shown in FIG. 23 is a contention-based random access method according to various embodiments of the present disclosure. The contention-based random access method is configured, referring to 3GPP LTE RACH).
IN regards to claim 4, Jung teaches, wherein the preamble is distinguishable from the preambles that the UE is configured to transmit when the UE is doing a RACH 
In regards to claim 5, Jung teaches, wherein the UE is configured such that, as a result of the UE determining that the beam failure has occurred, the UE transmits a plurality of said beam failure messages indicating that the UE has determined that the beam failure has occurred (since figure 11 is an iterative process, multiple failure messages can be sent if the beam quality drops; also see figures 11-12, the base station sends an periodic dedicated feedback resource at steps 1140-1145 1240-1245, thus the feedback/failure messages can be sent periodically).
In regards to claim 6, Jung teaches, wherein the UE is configured to use a first receive (RX) beam to receive a reference signal transmitted by the serving gNB using the first TX beam (see step 1150 in figure 11, the reference signal is transmitted by the base station to the UE).
In regards to claim 7, Jung teaches, wherein the reference signal is a channel state information reference signal (CSI-RS) (see column 7, lines 52 and 56; channel measurement feedback; example of reference signal is CSI-RS).
IN regards to claim 8, Jung teaches, wherein the UE is further configured such that, after the UE transmits the beam failure message indicating that the UE has determined that the beam failure has occurred, the UE uses a second RX beam to search for a scheduling command transmitted to the UE (see column 11, lines 29-33; Dedicated Feedback: Uplink beam feedback used in such a way that an eNB allocates 
In regards to claim 9, Jung teaches, wherein the UE is configured to determine whether the beam failure has occurred by performing a process that comprises: the UE determining a radio link quality value, and the UE determining whether the determined radio link quality value falls below a threshold (see column 25, lines  65-67 the feedback, see column 26, lines 11-12; Measurement result of channel or link state with a corresponding eNB (quality, power, SNR, SINR, CQI, RSRP, RSRQ, . . . ) is less than or equal to a specified threshold).
IN regards to claim 10, Jung teaches, wherein the UE is configured to determine whether the beam failure has occurred by performing a process that comprises: the UE determining a plurality of radio link quality values based on measurements of reference signals, and for each of the plurality of determined radio link quality values, the UE determining whether the determined radio link quality value, or a function thereof, is less than a first threshold ((see column 25, lines  65-67 the feedback, see column 26, lines 11-12; Measurement result of channel or link state with a corresponding eNB (quality, power, SNR, SINR, CQI, RSRP, RSRQ, . . . ) is less than or equal to a specified threshold)).
In regards to claim 11, Jung teaches, wherein the process further comprises: determining a number of said radio link quality values that are less than the first threshold; comparing said determined number to a second threshold; and based on the comparing, determining whether said determined number meets or exceeds the second threshold (see column 39, lines 49-57; The possibility of use of the previous best beam 
In regards to claim 13, Jung teaches after transmitting the beam failure message, receiving from the serving gNB a message informing the UE that the serving gNB has selected a new TX beam for use in communicating with the UE (see the beam change request in figure 9, step 940 which would implicitly result in a new beam allocated; see column 16, lines 54-60; the subsequent discussion in Jung discusses the conditions that determine a need to change the beam).
In regards to claim 14, Jung teaches a network node, the network node (see the base station of figure 1) comprising: a transmitter; a receiver; a memory and a data processing system comprising one or more processors (see the base station in figure 1 which implies a transmitter and receiver and the process of figure 11 carried out by the base station; the process reads on the memory and the processing system), wherein the network node is adapted to: use a first transmit (TX) beam to communicate with a user equipment (UE) (see step 1150 the gNB transmitting the reference signal for beam measurement, step 1155 the UE measures the beam); receive, from the UE, beam failure information indicating that the UE has determined, based on measurements of reference signals transmitted by the network node using the first TX beam, that the first 
In regards to claim 15, Jung teaches, wherein the beam failure information indicating that the UE has determined that the first TX beam has experienced a beam failure is a preamble (see column 20, lines 45-49; The beam feedback may be a signal, which can be transmitted via an uplink control channel (e.g., PUCCH) or an uplink data channel (e.g., PUSCH), e.g., one or part of the following: UCI Multiplexing, MAC-CE, MAC PDU, Preamble, RRC-IE, RRC signal, and the like).
In regards to claim 16, Jung teaches, wherein receiving the preamble from the UE comprises the network node receiving a transmission from the UE on a random access channel, wherein the transmission includes the preamble (see column 35, lines 
In regards to claim 17, Jung teaches, wherein the preamble is distinguishable from preambles that the UE is configured to transmit when the UE is doing a random access channel (RACH) attempt (see column 20, lines 45-49; The beam feedback may be a signal, which can be transmitted via an uplink control channel (e.g., PUCCH) or an uplink data channel (e.g., PUSCH), e.g., one or part of the following: UCI Multiplexing, MAC-CE, MAC PDU, Preamble, RRC-IE, RRC signal, and the like).
In regards to claim 18, Jung teaches, wherein the network node is further adapted such that, as a consequence of receiving the preamble, the network node uses the second TX beam to communicate with the UE (see the feedback signal being a preamble as stated above with respect to claim 17; see the beam change request as part of the feedback in figure 9, step 940 which would implicitly result in a new beam allocated; see column 16, lines 54-60; the subsequent discussion in Jung discusses the conditions that determine a need to change the beam).
In regards to claim 19, Jung teaches, wherein the network node is further adapted such that, as a consequence of receiving the preamble, the network node uses the second TX beam to transmit to the UE a scheduling command on a physical downlink control channel (PDCCH) (see column 29, lines 30-34; The information may be contained in network information (e.g., MIB, SIB, and the like) that an eNB notifies via a broadcasting channel. The information may be contained in network information 
In regards to claim 20, Jung teaches, wherein the network node is further adapted to transmit a beam activation command as a result of receiving the beam failure information from the UE, the beam activation command informing the UE that second TX beam will be used to communicate with the UE (see column 47, lines 6-21; The beam change indicator signal corresponds to a signal transmitted via the MSG4, an L1/higher layer signal transmitted along with the MSG4, or a signal transmitted separately from the MSG4. When the beam change indicator signal corresponds to a signal transmitted separately from the MSG4, the transmission timing of the beam change indicator signal corresponds to an interval between the MSG 3 transmission timing and the MSG 4 reception timing. When the beam change indicator signal corresponds to a signal transmitted separately from the MSG4, the transmission timing of the beam change indicator signal corresponds to a timing before the MSG3 transmission. When the beam change indicator signal corresponds to a signal transmitted separately from the MSG4, the transmission timing of the beam change indicator signal corresponds to a timing after the MSG4 reception).
Response to Arguments
Applicant’s arguments with respect to the Islam reference have been considered but are moot because the new ground of rejection presented above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.